In re: Richard A. Tonry et al. applying for writ of certiorari, prohibition and mandamus.
 Writ denied. The trial judge was correct in ruling that the court has jurisdiction to try the action for nullity of the prior judgment. Further, the exception of no cause of action was properly overruled as to the action for nullity; we do not reach the exception as to other demands of plaintiff, and make no ruling thereon, since the exception must be overruled if the petition states a cause of action as to any demand.